DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The Applicant’s January 13, 2021 arguments and remarks have been fully considered and are persuasive. The rejections set forth in the May 6, 2021 Final Rejection are accordingly withdrawn.
Allowable Subject Matter
Claims 1, 2, and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest the claimed battery pack comprising the claimed configuration of power cells and the claimed configuration of connecting portions wherein, when the power tool is a first power tool and the battery pack is connected to the first power tool, the mechanical interaction is in a first form and the plurality of groups of power cells are connected in series to provide the first voltage to the first power tool, and wherein, when the power tool is a second power tool different from the first power tool and the battery pack is connected to the second power tool, the mechanical interaction is in a second form different from the first form, and the plurality of groups of power cells are connected in parallel to provide the second voltage to the second power tool. The two different forms of mechanical interaction claimed permit a series connection of cells to provide a first voltage to a first power tool through a mechanical interaction of a first form with the battery pack’s plurality of connection portions, while a parallel connection of cells results to provide a second voltage different from the first voltage to a second power tool through a mechanical interaction of a second form with the battery pack’s plurality of connection portions. The two claimed forms of mechanical interaction and determine series or parallel connection of the cells and output voltage are different that the interactions between battery and tool of the prior art of record
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: The TITLE of the Application has been amended by Examiner’s Amendment to recite: MULTI-VOLTAGE BATTERY PACK FOR POWER TOOLS.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729